Name: 2000/508/EC: Commission Decision of 10 August 2000 amending Decision 92/160/EEC with regard to imports of equidae from Brazil (notified under document number C(2000) 2490) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  tariff policy;  international trade;  means of agricultural production;  trade policy
 Date Published: 2000-08-11

 Avis juridique important|32000D0508(01)2000/508/EC: Commission Decision of 10 August 2000 amending Decision 92/160/EEC with regard to imports of equidae from Brazil (notified under document number C(2000) 2490) (Text with EEA relevance) Official Journal L 204 , 11/08/2000 P. 0044 - 0044Commission Decisionof 10 August 2000amending Decision 92/160/EEC with regard to imports of equidae from Brazil(notified under document number C(2000) 2490)(Text with EEA relevance)(2000/508/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13(2) thereof,Whereas:(1) Commission Decision 92/160/EEC(2), as last amended by Decision 2000/163/EC(3), establishes the regionalisation of certain third countries for imports of equidae.(2) The States Sergipe and CearÃ ¡ of Brazil are included in the list of States of Brazil in the Annex to Decision 92/160/EEC from where Member States authorise imports of equidae.(3) Brazil reported cases of glanders in working horses in certain districts of the States Sergipe and CearÃ ¡. The origin of the infection remains so far unknown.(4) In accordance with Community legislation Member States are authorised to import equidae from third countries or in the case of official regionalisation from parts of the territory of a third country which have been free from glanders for the past six months prior to export. It is therefore appropriate to adapt the regionalisation to the disease situation in the country concerned.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The words "Sergipe" and "CearÃ ¡" are deleted from the list of States of Brazil in the Annex of Decision 92/160/EEC.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 August 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 71, 18.3.1992, p. 27.(3) OJ L 51, 24.2.2000, p. 46.